This action is responsive to the application No.16/810,492 filed on 03/05/2020.
DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over by Matsuoka (US 5,614,423 A; hereinafter ‘Matsuoka’), in view of Yaegashi (US 2002/0105011 A1; hereinafter ‘Yaegashi’).
Regarding independent claim 1, Matsuoka’s Fig. 2 discloses a semiconductor device comprising: 
a collector layer (3, col 6, lines 45-55); 
a base layer (4, col 6, lines 45-55); 
an emitter layer (7, col 6, lines 45-55); 
an emitter mesa layer (5, col 6, lines 45-55) disposed in a partial region (i.e., disposed on another layer with different length) of the emitter layer (7), 
the collector layer (3), the base layer (4), the emitter layer (7), and the emitter mesa layer (5) being disposed above a substrate (1, col 6, lines 45-55), 
the collector layer (3), the base layer (4), the emitter layer (7) being stacked in this order (see Fig. 2), and 
the emitter mesa layer (5) having a first edge (edge of 5, Fig. 2) extending in a first direction (vertical or horizontal direction) in a plan view; and 
a base electrode (8, col 6, lines 45-55) disposed in or on a region (portion or area where the base electrode 8 have been form) which does not overlap the emitter mesa layer (5) in the plan view and that allows base current to flow to the base layer (4),
Matsuoka does not clearly show 
the emitter mesa layer having a first edge extending in a first direction in a plan view; and 
the base electrode having a second edge extending in the first direction in the plan view, the second edge of the base electrode facing the first edge of the emitter mesa layer, and 
wherein a gap between the first edge and the second edge in a terminal portion located in an end portion of the emitter mesa layer in the first direction is wider than a gap between the first edge of the emitter mesa layer and the second edge in an intermediate portion of the emitter mesa layer in the first direction.
Yaegashi’s Figs. 13A-13B shown Matsuoka (US 5,614,423 A; hereinafter ‘Matsuoka’) (61, [0006]) having a first edge (vertical edge of 61) extending in a first direction ([011], see Fig. 13A) in a plan view (Fig. 13A is plan view); and 
the base electrode (see examiner mark-up Fig. 13A. Since the base region is formed under the emitter, the structure adjacent to the both side of the emitter are base electrodes) having a second edge (vertical edge of base electrode facing with edge of 61) extending in the first direction ([011], see Fig. 13A) in a plan view (Fig. 13A is plan view), the second edge of the base electrode facing the first edge of the emitter mesa layer (vertical edge of base electrode facing with edge of 61), and 
wherein a gap (gap A, see Fig. 13A) between the first edge and the second edge (vertical edge of base electrode facing with vertical edge of 61) in a terminal portion (tip of emitter 61) located in an end portion (see Fig. 13A) of the emitter mesa layer (61) in the first direction ([011]) is wider than a gap (gap B, see Fig. 13B) between the first edge of the emitter mesa layer and the second edge in an intermediate portion (see Fig. 13A-13B) of the emitter mesa layer (61) in the first direction ([011]).



    PNG
    media_image1.png
    405
    430
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    291
    426
    media_image2.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention was made to apply the teachings of Yaegashi to teachings of Matsuoka such as applied the base electrode and base wiring (Yaegashi Figs. 13A) of Yaegashi in the transistor structure (Matsuoka Fig. 2) of Matsuoka. One of ordinary skill in the art would have been motivated to make this modification in order to improve the electrons flow from the emitter to the base electrode.
Regarding claim 11, Matsuoka’s Fig. 2 and Yaegashi disclose the semiconductor device according to Claim 1, Matsuoka further comprising:
an emitter electrode (7, col 6, lines 45-55) disposed on the emitter mesa layer (5, col 6, lines 45-55),
wherein in the plan view (see Fig. 2), the emitter electrode (7) is projected outward (see Fig. 2) from the edge of the emitter mesa layer (5, see Fig. 2).
Claims 2-4, 6-10, 12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Matsuoka (US 5,614,423 A; hereinafter ‘Matsuoka’), in view of Yaegashi (US 2002/0105011 A1; hereinafter ‘Yaegashi’), and further in view WATANABE (US 2016/0293742 A1; hereinafter ‘Watanabe’).
Regarding claim 2, Matsuoka in view of Yaegashi disclose the semiconductor device according to claim 1, Matsuoka further comprising
the terminal portion (first and second terminal portion, see mark-up Fig. 1 of Matsuoka in page 8) includes a first terminal portion and a second terminal portion (see mark-up Fig. 1 of Matsuoka in page 8), the first terminal portion being closer to the base-electrode pad portion than a second terminal portion of the emitter mesa layer (see mark-up Fig. 1 of Matsuoka in page 8), 
Yaegashi further comprising a gap (gap A, Fig. 13A-13B, Yaegashi) between the first edge and the second edge in the first terminal portion (vertical edge of base electrode facing with vertical edge of 61, Yaegashi) of the emitter mesa layer (61) is wider than a gap (gap B, see Fig. 13B, Yaegashi) between the first edge of the emitter mesa layer and the second edge in an intermediate portion (see Fig. 13A-13B, Yaegashi) of the emitter mesa layer (61) in the first direction ([011]).


    PNG
    media_image3.png
    399
    419
    media_image3.png
    Greyscale


Matsuoka in view of Yaegashi do not show
a base wiring line disposed in a layer higher than the base electrode, and wherein the base electrode includes a base-electrode pad portion and a base-electrode main portion extending from the base-electrode pad portion in the first direction, the base- electrode pad portion is disposed away in the first direction from the end portion of the emitter mesa layer in the first direction, and the base-electrode pad portion is connected to the base wiring line, and
Watanabe’s Fig. 1-2 show a base wiring line (i.e., 9 form over layer 8, Fig. 1, [0044]) disposed in a layer (disposed on layer 8) higher than the base electrode (6, [0044-0045]), and wherein the base electrode (6) includes a base-electrode pad portion and a base-electrode main portion (see mark-up Fig. 1 of Watanabe in page 8) extending from the base-electrode pad portion in the first direction, the base- electrode pad portion is disposed away in the first direction from the end portion of the emitter mesa layer (24, [0037]) in the first direction, and the base-electrode pad portion (see mark-up Fig. 1 of Watanabe in page 8) is connected to the base wiring line (9, see mark-up Fig. 1 of Watanabe in page 8) , and


    PNG
    media_image4.png
    460
    430
    media_image4.png
    Greyscale


Also, Watanabe’s Fig. 1-2 show the terminal portion (each end in the first direction of emitter mesa 24, see Fig. 1 of Watanabe in page 8) includes a first terminal portion and a second terminal portion (see mark-up Fig. 1 of Watanabe in page 8), the first terminal portion being closer to the base-electrode pad portion than a second terminal portion of the emitter mesa layer (see mark-up Fig. 1 of Watanabe in page 8), 
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention was made to apply the teachings of Watanabe to teachings of Matsuoka such as applied the interconnect 9 electrical connect to base electrode 6 (Watanabe Figs. 1) of Watanabe to the base electrode (Matsuoka Fig. 13A-13B) of Matsuoka and Yaegashi to modified the structure of interconnect of Matsuoka and Yaegashi. One of ordinary skill in the art would have been motivated to make this modification in order to provide the electrically connected to base electrode of external component.
Regarding claim 3, Matsuoka and Yaegashi in view of Watanabe disclose the semiconductor device according to claim 2, the combination of Matsuoka, Yaegashi and Watanabe also discloses wherein
a gap (gap C) between the first edge and the second edge in the second terminal portion of the emitter mesa layer is wider than the gap (gap B) between the first edge and the second edge in the intermediate portion of the emitter mesa layer in the first direction (See Fig. 13A of the combination of Matsuoka, Yaegashi and Watanabe in page 10 and Fig. 13B of Yaegashi in page 5), 


					
    PNG
    media_image5.png
    537
    429
    media_image5.png
    Greyscale


Regarding claim 4, Matsuoka and Yaegashi in view of Watanabe disclose the semiconductor device according to Claim 2, Yaegashi discloses wherein 
the second edge extends in the first direction (see Fig. 13A of Yaegashi in page 7), and
the first edge in the first terminal portion (see Fig. 13A of Yaegashi in page 7) of the emitter mesa layer (5) is located at a position receded farther in a direction away from the second edge than a position of the first edge in the intermediate portion in the first direction (see Fig. 13A of Yaegashi in page 7).
Regarding claim 6, Matsuoka and Yaegashi in view of Watanabe disclose the semiconductor device according to Claim 2, wherein
in the first terminal portion (see Fig. 13A of Yaegashi in page 7) of the emitter mesa layer (5), a dimension in the first direction of a portion where the gap (gap A, Fig. 13B of Yaegashi in page 7) between the first edge and the second edge is wider than the gap (gap B, Fig. 13B of Yaegashi in page 7) between the first edge and the second edge in the intermediate portion (see Fig. 13A-13B of Yaegashi in page 7). 
Matsuoka and Yaegashi in view of Watanabe do not show
a dimension in the first direction of a portion where the gap between the first edge and the second edge is wider than the gap between the first edge and the second edge in the intermediate portion is longer than or equal to about 0.5 µm.
However, figure 13A-13B of Yaegashi shown a dimension in the first direction of a portion where the gap between the first edge and the second edge is wider than the gap between the first edge and the second edge in the intermediate portion.
Applicant has not disclosed that having a dimension in the first direction of a portion where the gap between the first edge and the second edge is wider than the gap between the first edge and the second edge in the intermediate portion, i.e., the range of gap value, solves any stated problem or is for any particular purpose.
Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).  Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize to adjust the gap or optimize “gap between the first edge and the second edge is wider than the gap between the first edge and the second edge in the intermediate portion is longer than or equal to about 0.5 µm” as a "result effective variable” that depend on the design of device.
Regarding claim 7, Matsuoka, Yaegashi in view of Watanabe disclose the semiconductor device according to Claim 2, wherein
in the first terminal portion (see Fig. 13A of Yaegashi in page 7) of the emitter mesa layer (5), the gap between the first edge and the second edge is wider than the gap between the first edge and the second edge in the intermediate portion (see Fig. 13A of Yaegashi in page 7).
Matsuoka, Yaegashi in view of Watanabe do not show
the gap between the first edge and the second edge is wider than the gap between the first edge and the second edge in the intermediate portion by about 0.3 µm or longer.
However, figure 13A-13B of Yaegashi shown the gap between the first edge and the second edge is wider than the gap between the first edge and the second edge in the intermediate portion.
Applicant has not disclosed that having the gap between the first edge and the second edge is wider than the gap between the first edge and the second edge in the intermediate portion, i.e., the range of gap value, solves any stated problem or is for any particular purpose.
Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).  Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize to adjust the gap or optimize “the gap between the first edge and the second edge is wider than the gap between the first edge and the second edge in the intermediate portion by about 0.3 µm or longer” as a "result effective variable” that depend on the design of device.
Regarding claim 8, Matsuoka in view of Yaegashi disclose the semiconductor device according to Claim 2, but do not show wherein
the emitter mesa layer has at least two components in the plan view, and the two components of the emitter mesa layer each have a planar shape extending in the first direction and are placed so as to be spaced away from each other in a second direction orthogonal to the first direction,
the base-electrode main portion is disposed between the two components of the emitter mesa layer in the plan view, and
edges of the two respective components of the emitter mesa layer each forms the first edge, the edges facing the base-electrode main portion, and edges of the base- electrode main portion that respectively face the two components of the emitter mesa layer each forms the second edge.
Watanabe in different embodiment but similarly structure of Fig. 9-10 discloses
 the emitter mesa layer (24A/24B, [0066]) has at least two components (24A/24B) in the plan view (Fig. 9), and the two components of the emitter mesa layer each have a planar shape (see Fig. 9) extending in the first direction and are placed so as to be spaced away from each other in a second direction orthogonal to the first direction (see Fig. 9),
the base-electrode main portion (see mark-up Fig. 9 of Watanabe in page 15) is disposed between the two components of the emitter mesa layer (24A and 24B, [0066]) in the plan view (see mark-up Fig. 9 of Watanabe in page 15), and


    PNG
    media_image6.png
    445
    366
    media_image6.png
    Greyscale


edges of the two respective components of the emitter mesa layer each forms the first edge, the edges facing the base-electrode main portion, and edges of the base- electrode main portion that respectively face the two components of the emitter mesa layer each forms the second edge (see Fig. 9).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention was made to apply the teachings of Watanabe to teachings of Matsuoka and Yaegashi such as applied the additional emitter mesa layer (Watanabe Figs. 9-10) of Watanabe in the structure of Matsuoka and Yaegashi. One of ordinary skill in the art would have been motivated to make this modification in order to offered the transistor perform equally well and more efficiency with additional the emitter mesa layer in the device.
 Regarding claim 9, Matsuoka’s Fig. 2 discloses the semiconductor device according to Claim 2, further comprising:
an emitter electrode (7, col 6, lines 45-55) disposed on the emitter mesa layer (6, col 6, lines 45-55); and
Matsuoka in view of Yaegashi do not show
an emitter wiring line disposed in a layer that is higher than the emitter electrode and that is flush with the base wiring line, the emitter wiring line being connected to the emitter electrode,
wherein in the plan view, a shortest distance from an edge of the base-electrode pad portion to an edge of the emitter wiring line is longer than a shortest distance from the edge of the base-electrode pad portion to an edge of the emitter mesa layer.
Watanabe’s Fig. 1-2 discloses an emitter wiring line (11, [0066]) disposed in a layer (8, [0065]) that is higher than the emitter electrode (7, [0061]) and that is flush with the base wiring line (9, see Fig. 1), the emitter wiring line (11) being connected to the emitter electrode (7),
wherein in the plan view, a shortest distance from an edge of the base-electrode pad portion (see mark-up Fig. 1 of Watanabe in page 8) to an edge of the emitter wiring line is longer than a shortest distance from the edge of the base-electrode pad portion to an edge of the emitter mesa layer (See Fig. 1 of Watanabe in page 8)
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention was made to apply the teachings of Watanabe to teachings of Matsuoka and Yaegashi such as applied the emitter wiring line being connected to the emitter electrode (Watanabe Fig. 1) of Watanabe to the structure (Matsuoka Fig. 13A-13B) of Matsuoka and Yaegashi to have the structure of the emitter wiring line being connected to the emitter electrode of Matsuoka and Yaegashi. One of ordinary skill in the art would have been motivated to make this modification in order to provide the external connection to the emitter electrode.
 Regarding claim 10, Matsuoka’s Fig. 2 discloses the semiconductor device according to Claim 9, wherein
in the plan and cross section views (Fig. 2), the emitter electrode (7, see Fig. 2, col 6 line 49) is projected outward from the edge of the emitter mesa layer (5, see Fig. 2).
Regarding claim 12, Matsuoka and Yaegashi in view of Watanabe disclose the semiconductor device according to Claim 3, wherein
the second edge extends in the first direction (see Fig. 13A of Yaegashi in pages 7 and 10), and
the first edge in the first terminal portion of the emitter mesa layer (5) is located at a position receded farther in a direction away from the second edge than a position of the first edge in the intermediate portion in the first direction (see Fig. 13A of Yaegashi in pages 7 and 10).
Regarding claim 14, Matsuoka and Yaegashi in view of Watanabe disclose the semiconductor device according to Claim 3, wherein
in the first terminal portion (see Fig. 13A of Yaegashi in page 7) of the emitter mesa layer (5), a dimension in the first direction of a portion where the gap (gap A, Fig. 13A of Yaegashi in page 7) between the first edge and the second edge is wider than the gap (gap B, Fig. 13A of Yaegashi in page 5) between the first edge and the second edge in the intermediate portion (see Fig. 13A of Yaegashi in page 7). 
Matsuoka and Yaegashi in view of Watanabe do not show
a dimension in the first direction of a portion where the gap between the first edge and the second edge is wider than the gap between the first edge and the second edge in the intermediate portion is longer than or equal to about 0.5 µm.
However, figure 13A-1B of Yaegashi shown a dimension in the first direction of a portion where the gap between the first edge and the second edge is wider than the gap between the first edge and the second edge in the intermediate portion.
Applicant has not disclosed that having a dimension in the first direction of a portion where the gap between the first edge and the second edge is wider than the gap between the first edge and the second edge in the intermediate portion, i.e., the range of gap value, solves any stated problem or is for any particular purpose.
Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).  Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize to adjust the gap or optimize “gap between the first edge and the second edge is wider than the gap between the first edge and the second edge in the intermediate portion is longer than or equal to about 0.5 µm” as a "result effective variable” that depend on the design of device.
Regarding claim 15, Matsuoka and Yaegashi in view of Watanabe disclose the semiconductor device according to Claim 4, wherein
in the first terminal portion (see Fig. 13A of Yaegashi in page 7) of the emitter mesa layer (5), a dimension in the first direction of a portion where the gap (gap A, Fig. 13A of Yaegashi in page 7) between the first edge and the second edge is wider than the gap (gap B, Fig. 13A-13B of Yaegashi in pages 5 and 7) between the first edge and the second edge in the intermediate portion (see Fig. 13A-13B of Yaegashi in pages 5 and 7). 
Matsuoka and Yaegashi in view of Watanabe do not show
a dimension in the first direction of a portion where the gap between the first edge and the second edge is wider than the gap between the first edge and the second edge in the intermediate portion is longer than or equal to about 0.5 µm.
However, figure 13A-1B of Yaegashi shown a dimension in the first direction of a portion where the gap between the first edge and the second edge is wider than the gap between the first edge and the second edge in the intermediate portion.
Applicant has not disclosed that having a dimension in the first direction of a portion where the gap between the first edge and the second edge is wider than the gap between the first edge and the second edge in the intermediate portion, i.e., the range of gap value, solves any stated problem or is for any particular purpose.
Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).  Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize to adjust the gap or optimize “gap between the first edge and the second edge is wider than the gap between the first edge and the second edge in the intermediate portion is longer than or equal to about 0.5 µm” as a "result effective variable” that depend on the design of device.
Regarding claim 16, Matsuoka, Yaegashi in view of Watanabe disclose the semiconductor device according to Claim 3, wherein
in the first terminal portion (see Fig. 13A of Yaegashi in page 7) of the emitter mesa layer (5), the gap between the first edge and the second edge is wider than the gap between the first edge and the second edge in the intermediate portion (see Fig. 13A of Yaegashi in page 7).
Matsuoka, Yaegashi in view of Watanabe do not show
the gap between the first edge and the second edge is wider than the gap between the first edge and the second edge in the intermediate portion by about 0.3 µm or longer.
However, figure 13A-13B of Yaegashi shown the gap between the first edge and the second edge is wider than the gap between the first edge and the second edge in the intermediate portion.
Applicant has not disclosed that having the gap between the first edge and the second edge is wider than the gap between the first edge and the second edge in the intermediate portion, i.e., the range of gap value, solves any stated problem or is for any particular purpose.
Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).  Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize to adjust the gap or optimize “gap between the first edge and the second edge is wider than the gap between the first edge and the second edge in the intermediate portion by about 0.3 µm or longer” as a "result effective variable” that depend on the design of device.
Regarding claim 17, Matsuoka in view of Yaegashi disclose the semiconductor device according to Claim 3, but do not explicitly disclose wherein
the emitter mesa layer has at least two components in the plan view, and the two components of the emitter mesa layer each have a planar shape extending in the first direction and are placed so as to be spaced away from each other in a second direction orthogonal to the first direction,
the base-electrode main portion is disposed between the two components of the emitter mesa layer in the plan view, and 
edges of the two respective components of the emitter mesa layer each forms the first edge, the edges facing the base-electrode main portion, and edges of the base- electrode main portion that respectively face the two components of the emitter mesa layer each forms the second edge.
However, Watanabe with different embodiment as show in Fig. 9-10 discloses the emitter mesa layer (24A/24B, [0066]) has at least two components (two emitter mesa layer 24A/24B) in the plan view, and the two components of the emitter mesa layer each have a planar shape extending in the first direction and are placed so as to be spaced away from each other in a second direction orthogonal to the first direction (see Fig. 9 of Watanabe in page 15),
the base-electrode main portion (see mark-up Fig. 9 of Watanabe in page 15) is disposed between the two components of the emitter mesa layer in the plan view (see Fig. 9-10), and 
edges of the two respective components of the emitter mesa layer each forms the first edge, the edges facing the base-electrode main portion, and edges of the base- electrode main portion that respectively face the two components of the emitter mesa layer each forms the second edge (see Fig. 9 of Watanabe in page 15).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention was made to apply the teachings of Watanabe to teachings of Matsuoka and Yaegashi such as applied the additional emitter mesa layer (Watanabe Figs. 9-10) of Watanabe in the structure of Matsuoka and Yaegashi. One of ordinary skill in the art would have been motivated to make this modification in order to offered the transistor perform equally well and more efficiency with the additional emitter mesa layer in the device.
Regarding claim 18, Matsuoka’s Fig. 2 discloses the semiconductor device according to Claim 3, further comprising:
an emitter electrode (6, col 6, lines 45-55) disposed on the emitter mesa layer (5, col 6, lines 45-55); and
Matsuoka in view of Yaegashi do not show
an emitter wiring line disposed in a layer that is higher than the emitter electrode and that is flush with the base wiring line, the emitter wiring line being connected to the emitter electrode,
wherein in the plan view, a shortest distance from an edge of the base-electrode pad portion to an edge of the emitter wiring line is longer than a shortest distance from the edge of the base-electrode pad portion to an edge of the emitter mesa layer.
Watanabe’s Fig. 1-2 discloses an emitter wiring line (11, [0066]) disposed in a layer (8, [0065]) that is higher than the emitter electrode (7, [0061]) and that is flush with the base wiring line (9, see Fig. 1), the emitter wiring line (11) being connected to the emitter electrode (7),
wherein in the plan view, a shortest distance from an edge of the base-electrode pad portion to an edge of the emitter wiring line is longer than a shortest distance from the edge of the base-electrode pad portion to an edge of the emitter mesa layer (see mark-up Fig. 1 of Watanabe in page 8).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention was made to apply the teachings of Watanabe to teachings of Matsuoka and Yaegashi such as applied the emitter wiring line being connected to the emitter electrode (Watanabe Fig. 1) of Watanabe to the structure (Matsuoka Fig. 13A-13B) of Matsuoka to have the structure of the emitter wiring line being connected to the emitter electrode of Matsuoka. One of ordinary skill in the art would have been motivated to make this modification in order to provide the external connection to the emitter electrode. 
Regarding claim 19, Matsuoka’s Fig. 2 discloses the semiconductor device according to Claim 18, wherein 
in the plan and cross section views (see Fig. 2), the emitter electrode (7, col 6 line 49) is projected outward from the edge of the emitter mesa layer (5, see Fig. 2).
Regarding claim 20, Matsuoka’s Fig. 2 discloses the semiconductor device according to Claim 2, further comprising:
an emitter electrode (7) disposed on the emitter mesa layer (5),
wherein in the plan view, the emitter electrode (7) is projected outward from the edge of the emitter mesa layer (5, see Fig. 2).
Allowable Subject Matter
Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for indicating allowable subject matter:
The dependent claim 5 identified distinct feature “wherein the first edge extends in the first direction, and
in the first terminal portion of the emitter mesa layer, the second edge is located at a position receded farther in a direction away from the first edge than a position of the second edge facing the intermediate portion in the first direction.”
The dependent claim 13 identified distinct feature “wherein the first edge extends in the first direction, and
in the first terminal portion of the emitter mesa layer, the second edge is located at a position receded farther in a direction away from the first edge than a position of the second edge facing the intermediate portion in the first direction.”
The closest prior art Matsuoka (US 5,614,423 A; hereinafter ‘Matsuoka’), in view of Yaegashi (US 2002/0105011 A1; hereinafter ‘Yaegashi’), and WATANABE (US 2016/0293742 A1; hereinafter ‘Watanabe’) either singularly or in combination, fail to anticipate or render the above under line limitation obvious. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LONG  LE/
Examiner, Art Unit 2815
/STEVEN H LOKE/Supervisory Patent Examiner, Art Unit 2818